Citation Nr: 0736023	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  97-17 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per Board decisions 
dated June 2003 and October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a respiratory disability 
that is related to his active service or was proximately due 
to the disability effects of his service-connected 
disabilities.  

Initially, the Board notes that additional evidence that is 
pertinent to the veteran's claim (private medical records 
dated April 2007) was associated with the record after the RO 
issued the most recent supplemental statement of the case 
(SSOC) in August 2005.  This evidence must be considered by 
the agency of original jurisdiction for review and 
preparation of an SSOC unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  See 38 C.F.R. § 20.1304(c) (2007).  
In this appeal, the RO has not considered the newly-submitted 
evidence, and the veteran has not waived his right to 
preliminary review by the RO.  Hence, a remand for RO 
consideration of the additional evidence, in the first 
instance, is warranted. 

Additionally, during his February 2007 hearing before the 
undersigned Veterans Law Judge, the veteran asserted that he 
had respiratory infections about once a month in the past 
twelve months.  He stated that he has had diagnoses of 
bronchitis that, on occasion, had progressed to pneumonia, 
which were treated with antibiotics, an inhaler, and 
occasionally oxygen.  The most recent VA treatment reports 
are from July 2005, yet the veteran has complained of 
continuing symptomatology.  Thus, as these records may 
include an indication of a current respiratory disorder or 
disease, the current VA treatment records should be obtained 
and associated with the claims file.  

The veteran additionally testified that he was treated for a 
respiratory condition during service at Great Lakes in 
Okinawa.  The veteran also asserted that his motorcycle 
accident during service predisposed him to additional 
infections because after the accident, his general health 
declined, including his ability to exercise to keep himself 
in good health.  

Review of the record shows that the veteran's service records 
are apparently unavailable, excluding a copy of the veteran's 
medical board decision, dated June 1977, documenting his in-
service motorcycle accident.  The Board is aware of the 
heightened duty to assist the veteran in development of his 
claim, and there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt in cases, such as this, in which records 
are presumed to have been or were destroyed while the file 
was in the possession of the government.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The Board notes that there is conflicting evidence regarding 
whether or not the veteran has a current, chronic respiratory 
disorder that is related to service.  Review of the record 
indicates that on a VA examination in 1996, the veteran was 
diagnosed with mild restrictive airway disease, but the 
examiner did not provide an opinion as to whether the disease 
was related to the veteran's active service.  The 2003 VA 
examiner noted no respiratory infection, asthma or 
bronchitis, but no pulmonary function tests were administered 
and the examiner did not opine whether the veteran had a 
respiratory disorder.  VA medical treatment records do not 
show treatment or a diagnosis for a respiratory disorder as 
of May 2005.  However, during his hearing in February 2007, 
the veteran testified to having at least one respiratory 
infection each month, over the past 12 months.  Additionally, 
the veteran submitted private hospital records dated April 
2007 showing use of inhalers as well as diagnoses of acute 
pneumonitis and hypoxemia due to pneumonitis.  In light of 
the evidence, the Board finds that a medical opinion as to 
whether the veteran has a current respiratory disorder, as 
well as the relationship, if any, between the veteran's 
respiratory disorder (if any) and service, based on a full 
review of the record and supported by stated rationale, would 
also be helpful in resolving the claim on appeal.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, the AMC should attempt to 
obtain copies of the veteran's treatment 
records from the Dallas VA Medical Center 
from May 2005 to the present.  If the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran of its inability to obtain 
the evidence and request the veteran to 
submit such evidence.

 2.  After any available records are 
associated with the claims file, the 
veteran should be provided with a VA 
pulmonary examination to determine if he 
has a diagnosis of a respiratory 
disorder.  If a diagnosis of a 
respiratory disorder is provided, the 
examiner should state whether the 
veteran's respiratory disorder is 
proximately related to his service, 
including his claimed pneumonia in 1975 
and/or his service-connected 
disabilities, with special attention to 
those attributed to his 1974 in-service 
motorcycle accident.  The claims file 
should be provided to the examiner prior 
to the examination.  The claims file 
should be provided to and reviewed by the 
examiner.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran has a respiratory disorder and, 
if so, whether the disorder was related 
to any aspect of the veteran's service or 
to any of his service-connected 
disabilities.  A complete rationale must 
be provided for all opinions given.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



